Case 1:15-cv-06519-ILG-RLM Document 139 Filed 05/13/21 Page 1 of 2 PageID #: 4439




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ZSA ZSA JEWELS, INC.,
                                                              Civil Case No.:
                                                              1:15-cv-06519 (ILG) (RLM)
                             Plaintiff,
             -against-
                                                              DEFENDANT BMW NA’S
 BMW OF NORTH AMERICA, LLC; BRIDGESTONE                       NOTICE OF MOTION IN LIMINE
 AMERICAS TIRE OPERATIONS, LLC; MORRIS
 COUNTY AUTO SALES, INC. A/K/A BMW OF
 MORRISTOWN; and OPEN ROAD OF EDISON, INC.
 A/K/A OPEN ROAD BMW,

                             Defendants.

         PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in

  Support of Defendant’s Motion In Limine for Spoliation Sanctions; the Declaration of Joseph

  Kim, Esq., and the exhibits attached thereto; defendant BMW OF NORTH AMERICA, LLC

  (“BMW NA” of “Defendant”), by its attorneys Biedermann Hoenig Semprevivo, A Professional

  Corporation, will move this Court before the Hon. U.S. District Judge I. Leo Glasser, on a return

  date to be set by the Court, for an Order granting spoliation sanctions as against Plaintiff, along

  with such other, further, or different relief as the Court deems just and proper.

          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1,

  Plaintiff’s opposing papers to the Motion, if any, shall be served on or before May 20, 2021; and

  BMW NA’s reply papers, if any, shall be served within 2 days of the service of Plaintiff’s

  opposing papers.

  Dated: New York, New York
         May 13, 2021
                                                        BIEDERMANN HOENIG SEMPREVIVO,
                                                        A Professional Corporation

                                                        By:               /s/ Joseph Kim
                                                                          Joseph Kim, Esq.
Case 1:15-cv-06519-ILG-RLM Document 139 Filed 05/13/21 Page 2 of 2 PageID #: 4440




                                                       One Grand Central Place
                                                       60 East 42nd Street, 36th Floor
                                                       New York, New York 10165
                                                       Tel: (646) 218-7560
                                                       Joseph.Kim@lawbhs.com
                                                       Attorneys for Defendant
                                                       BMW of North America, LLC

  To:   Joseph B. Burns, Esq.
        Rome McGuigan, P.C.
        One State Street
        Hartford, CT 06103
        Tel: (860) 493-3410
        jburns@rms-law.com

        David J. Tayar, Esq.
        Tayar, Shuman & Associates, LLP
        36 East 36th Street, Suite 1A
        New York, NY 10016
        Tel: (917) 525-5156
        dtayar@tayarshuman.com

        Attorneys for Plaintiff Zsa Zsa Jewels, Inc.




                                                 2
